ORMOND, J.
— On an appeal from the judgment of a justice of the peace, when the sum in controversy, (as in this case,) is more than twenty dollars, a declaration or statement of the cause of action, is necessary—(See Roden and others vs. Roland, 1 Stewart’s Rep. 266, and cases there cited.) This has not been done in. this case'; and for that error, as well as for rendering judgment by default final, when the sum was not ascertained, without impanneling a jury to enquire of the damages, — the judgment must be reversed, and the cause remanded.